Citation Nr: 1736495	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating prior to May 11, 2010, for pseudofolliculitis barbae.  

2.  Entitlement to a rating in excess of 10 percent from May 11, 2010, forward for pseudofolliculitis barbae.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from August 1992 to August 1995, and from October 1996 to December 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  An April 2010 rating decision granted service connection for pseudofolliculitis barbae with an initial noncompensable (0 percent) rating, effective October 28, 2009.  In May 2010, the Veteran requested that the claim be reopened in consideration of additional evidence that had not been presented.  The Veteran submitted new evidence in the form of private medical records.  

A June 2011 rating decision continued the noncompensable rating.  The Veteran timely filed a notice of disagreement (NOD) to the June 2011 rating decision.  

During the pendency of the appeal, the RO issued a rating decision in August 2012, which granted an increased rating of 10 percent for the Veteran's service-connected pseudofolliculitis barbae, effective May 11, 2010 (date the claim was reopened).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded this issue in March 2015 for further action.  It has been returned to the Board for further appellate consideration.  

The Board notes that prior to his current representation, the Veteran was represented by the Texas Veterans Commission.  VA received a signed VA Form 21-22 in May 2007 changing representation from the Texas Veterans Commission to the Disabled American Veterans (DAV).  

Under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In its prior remand, the Board instructed that the AOJ contact the Veteran to identify any outstanding private treatment records related to his pseudofolliculitis barbae referred to in his June 2012 NOD and October 2012 substantive appeal.  

In a March 2015 letter, the AOJ asked that the Veteran complete a VA Form 21-4142, Authorization to Disclose Information, and a VA Form 21-4142a, General Release for Medical Provider Information.  No response was received to this letter.  

The Board notes that during a June 2015 VA examination for the Veteran's pseudofolliculitis barbae, the Veteran again referred to his private dermatologist and having last visited this private physician in November 2014.  The record does not reflect that these private medical records have been associated with the claims file.  

The Board finds that any outstanding private treatment records related to the Veteran's pseudofolliculitis barbae is critical in determining the severity of this condition, as well as whether it has caused a marked interference with employment.  The Board further finds that the Veteran should be afforded a final opportunity to provide the VA Forms 21-4142 and 21-4142a.  Therefore, this matter must be remanded once again for the AOJ to take appropriate action in an effort to obtain private treatment records of particular importance in determining the instant issues on appeal.  

The Board recognizes that the Veteran requested an independent medical opinion through his representative in April 2017.  Further consideration of this matter will be undertaken following the development requested herein.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  Provide the Veteran and his representative again with VA Forms 21-4142 and 21-4142a in an effort to obtain any such record.  

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





